On September 16, 2009, this court found Kevin Hughley to be a vexatious litigator under S.Ct.Prae.R. XIV(5)(B). This court further ordered that Hughley was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On December 1, 2009, Hughley submitted a motion for leave to file a motion to stay/appeal bond request with motion to remove vexatious litigator label. Upon consideration thereof,
It is ordered by the court that Kevin Hughley’s motion for leave is denied.